Dewey, J.
There can be no doubt as to the character of this contract, and that the policy would be forfeited and avoided by the neglect of the assured to pay the premium chargeable thereon at any quarter day when the same became due and payable. The policy was granted by the one party and accepted by the other with a recital therein that the same was to be taken “ in reference to all the conditions herein contained.” Among those conditions it is provided that “ in case the premium charged hereon shall not be paid annually in advance, or-half or quarter yearly in advance, on or before the day, at noon, on which the same shall become due and payable,” then the same shall “ cease and terminate, and neither the whole nor any part of the sum agreed to be paid shall be due or payable.”
The whole inquiry is reduced to this point, when was the quarter yearly payment for the quarter succeeding that commencing on the 1st of July 1854 due, and by law required to be paid ? Adopting the proper division of the year into four quarters, and commencing on the 1st of April 1854, the third quarter would commence on the 1st of October, and the premium to be paid for that quarter, irrespectively of the circumstance that the first day of October occurred on Sunday, would be required to be paid on that day. The assured bad however until the 1st of *310October at noon to pay the premium. He was not in default before that time, unless it be that in case the 1st of October occurring on Sunday, he was required to pay the premium on the Saturday preceding. The only question in the case seems to be whether. Sunday is to be excluded as a day of payment, and the payment properly postponed till Monday, or whether the party, to save his policy from being forfeited, must make his quarterly payment on or before Saturday, when the quarter day falls on Sunday.
We have on the one hand the rule as to commercial paper, or negotiable notes payable with grace, requiring payment to be made on Saturday where the third day of grace falls on Sunday ; and on the other a rule, generally adopted as to other contracts to pay money or perform other specific duties on a certain day named, that if such day falls on Sunday the day of performance is postponed till Monday. Salter v. Burt, 20 Wend. 205.
In reference to notes payable on a certain day, but entitled to three days’ grace, it is said that in such case the note by its terms would be due and payable two days earlier than Saturday, and that what was originally a mere indulgence to casualty or oversight should not be extended, and therefore if the last of three days of grace falls on Sunday, the payment must be made on Saturday, and that it was more reasonable to take from than to add to a period of time thus originally allowed as mere grace and favor. But as to other contracts, which by the face of the instrument required a payment on a day which proves to be Sunday, to discharge literally the promise or duty, the law seems to sanction the postponement of the time for doing the same till the Monday following. In other words, Sunday is not a legal day for the performance of contracts and doing secular business. The statute law forbids all such acts. The party paying and the party receiving money on that day in discharge of a contract would subject themselves to a penalty for so doing. Sunday was not a day contemplated by the parties as embraced in the stipulation to pay a quarterly premium on the first day of' October in each and every year during the life of the party assured. The defendants had no office open *311on that day, and were under no obligation to receive the payment of the premium on that day, if the same had been tendered by the assured. Such being the case, the assured was under no obligation to do what would have been not only an illegal act, but also one which the other party was not bound to recognize. In this view of the case there was no such default on the part of the assured, in not paying the premium fully due on the 1st of October, as should be held to terminate the policy.
It is urged on the part of the defendants that this was not an ordinary contract to be performed on a day certain, and that the assured was under no legal obligation to pay subsequent premiums after the expiration of a quarter of a year; but such payment was a voluntary act, to be done or not done at his election; and therefore that the rule of law applied to a contract binding a party to do some act at some future named period, which proved to be Sunday, has no proper application here. But we think the rule as to the time of making the payment is the same in both cases. It was the purpose of the assured to obtain a policy to continue during his life. Such policy was issued to him, but upon condition that he should make his quarter yearly payments regularly in advance. It was obligatory on him to pay, if he would continue the policy in force. The day of payment was on this occasion the first day of October. That day, as it appears, fell on Sunday; and this being so, he was entitled to the ordinary privilege of discharging his obligation on the Monday following. The quarter yearly payment, it is true, in terms became payable on Sunday noon ; nut that day was not a day for secular business, and therefore, legally speaking, Sunday was not the day “ at which the same became payable; ” and so, by the very provisions of the policy, properly construed, the quarterly premium was seasonably tendered on Monday.

Judgment for the plaintiff.